DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 27-32, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mancuso et al. (US Pub. 2016/0143028) in view of Naik et al. (US Pub. 2016/0353330) and further in view of Waris (US Pub. 2007/0089161).
Regarding claims 21 and 31, Mancuso teaches a fixed access point (FAP) comprising: at least one module comprising a processing circuit and memory and being operable to, at least: communicate in a communication network comprising: a first network comprising a backbone provider network and/or a local infrastructure network (131 in Figure 1); and a second network comprising a fixed hotspot access network (FHAN) comprising a plurality of FHAN access points that are at fixed locations (see 113, 111 in Figure 1); and configure the FAP to operate in one of a plurality of modes, wherein the plurality of modes comprises: a first mode in which the FAP communicates with a second node through at least each of the first and second networks; and a second mode in which the FAP communicates with the second node through at most one of the first and second networks (user device 151 communicate with servers through fixed access point 113 and backbone prover network 131 in Figure 1).  Mancuso, however, does not teach automatically, without direct user interaction, self-configure the FAP to operate in one of a plurality of modes, wherein the plurality of modes comprises: a first mode in which the FAP communicates with a second node through at least each of the first and second networks; and a second mode in which the FAP communicates with the second node through at most one of the first and second networks.  Naik teaches automatically, without direct user interaction, self-configure the FAP to operate in one of a plurality of modes, wherein the plurality of modes comprises: a first mode in which the FAP communicates with a second node through at least each of the first and second networks (“Dual network mode” in step 712 in Figure 7); and a second mode in which the FAP communicates with the second node through at most one of the first and second networks (“Single network mode” in step 706 in Figure 7).  It would have been obvious to one skilled in the art to modify Mancuso to have automatically, without direct user interaction, self-configure the FAP to operate in one of a plurality of modes, wherein the plurality of modes comprises: a first mode in which the FAP communicates with a second node through at least each of the first and second networks; and a second mode in which the FAP communicates with the second node through at most one of the first and second networks as taught by Naik in order to provide better performance [0052].  Mancuso in view of Naik, however, does not teach communicating through multiple networks serially.  Waris teaches communicating through multiple networks serially (“access over these multiple networks sequentially” in [0007]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mancuso in view of Naik to have communicating through multiple networks serially as taught by Waris in order to adapted to multi-access policy control area [0007].  
Regarding claims 22 and 32, Waris teaches the first network is higher than the second network in a network hierarchy (“a preferred access network is selected” in [0061]).
Regarding claim 27 and 36, Mancuso teaches the at least one module is operable to communicate directly with each of the plurality of FHAN access points (see 113, 111 in Figure 1). 
Regarding claims 28 and 38, Mancuso teaches the at least one module is operable to communicate directly with each of the plurality of FHAN access points via a wireless communication link (see 113, 111 in Figure 1).
Regarding claims 29 and 39, Mancuso teaches the FAP is operable to communicate directly with the plurality of FHAN access points (see 113, 111 in Figure 1) and with a mobile hotspot access network MHAN utilizing a same communication protocol (117 in Figure 1).
Regarding claims 30 and 40, Mancuso teaches the second node comprises an Internet server 177, 187.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mancuso et al. in view of Naik et al. and Waris and further in view of Faccin et al. (US Pub. 2015/0326612).
Regarding claim 26, Mancuso in view of Naik and Waris teaches the limitations in claim 21 as shown above.  Mancuso in view of Naik and Waris, however, does not teach the FHAN access points are different from cellular base stations.  Faccin teaches the FHAN access points are different from cellular base stations (see WiFi Hotspot 150 in Figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mancuso in view of Naik and Waris to have the FHAN access points are different from cellular base stations as taught by Faccin in order to provide additional access [0032]. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mancuso et al. in view of Naik et al. and Waris and further in view of Kil et al. (US Pub. 2014/0185604).
Regarding claim 37, Mancuso in view of Naik and Waris teaches the limitations in claim 31 as shown above.  Mancuso in view of Naik and Waris, however, does not teach the fixed hotspot access network comprises a first plurality of private fixed access points that are not directly available to the public, and a second plurality of public fixed access points that are directly available to the public; and the communication system is operable to identify a mode of the plurality of modes in which to operate based, at least in part, on availability of at least one of the first and second pluralities of fixed access points.  Kil teaches the fixed hotspot access network comprises a first plurality of private fixed access points 202 that are not directly available to the public, and a second plurality of public fixed access points 203 that are directly available to the public; and the communication system is operable to identify a mode of the plurality of modes in which to operate based, at least in part, on availability of at least one of the first and second pluralities of fixed access points [0030].  It would have been obvious to one skilled in the art to modify Mancuso in view of Naik and Waris to have the fixed hotspot access network comprises a first plurality of private fixed access points that are not directly available to the public, and a second plurality of public fixed access points that are directly available to the public; and the communication system is operable to identify a mode of the plurality of modes in which to operate based, at least in part, on availability of at least one of the first and second pluralities of fixed access points as taught by Kil in order to be connected different types of fixed access points [0028], [0029]. 
Allowable Subject Matter
Claims 23-25 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414